Exhibit 10.1

 

LANTRONIX, INC.

2020 PERFORMANCE INCENTIVE PLAN

 

 

1.     PURPOSE OF PLAN

 

The purpose of this Lantronix, Inc. 2020 Performance Incentive Plan (this
“Plan”) of Lantronix, Inc., a Delaware corporation (the “Corporation”), is to
promote the success of the Corporation by providing an additional means through
the grant of awards to attract, motivate, retain and reward selected employees
and other eligible persons and to enhance the alignment of the interests of the
selected participants with the interests of the Corporation’s stockholders.

 

2.     ELIGIBILITY

 

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

 

3.     PLAN ADMINISTRATION

 

3.1The Administrator. This Plan shall be administered by and all awards under
this Plan shall be authorized by the Administrator. The “Administrator” means
the Board or one or more committees (or subcommittees, as the case may be)
appointed by the Board or another committee (within its delegated authority) to
administer all or certain aspects of this Plan. Any such committee shall be
comprised solely of one or more directors or such number of directors as may be
required under applicable law. A committee may delegate some or all of its
authority to another committee so constituted. The Board or a committee
comprised solely of directors may also delegate, to the extent permitted by
applicable law, to one or more officers of the Corporation, its authority under
this Plan. The Board or another committee (within its delegated authority) may
delegate different levels of authority to different committees or persons with
administrative and grant authority under this Plan. Unless otherwise provided in
the Bylaws of the Corporation or the applicable charter of any Administrator:
(a) a majority of the members of the acting Administrator shall constitute a
quorum, and (b) the vote of a majority of the members present assuming the
presence of a quorum or the unanimous written consent of the members of the
Administrator shall constitute action by the acting Administrator.

 

3.2Powers of the Administrator. Subject to the express provisions of this Plan,
the Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within any express limits on the authority delegated to that committee or
person(s)), including, without limitation, the authority to:

 

(a)determine eligibility and, from among those persons determined to be
eligible, determine the particular Eligible Persons who will receive an award
under this Plan;

 

 

 



 1 

 

 

(b)grant awards to Eligible Persons, determine the price (if any) at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons (in the case of securities-based awards),
determine the other specific terms and conditions of awards consistent with the
express limits of this Plan, establish the installment(s) (if any) in which such
awards shall become exercisable or shall vest (which may include, without
limitation, performance and/or time-based schedules), or determine that no
delayed exercisability or vesting is required, establish any applicable
performance-based exercisability or vesting requirements, determine the
circumstances in which any performance-based goals (or the applicable measure of
performance) will be adjusted and the nature and impact of any such adjustment,
determine the extent (if any) to which any applicable exercise and vesting
requirements have been satisfied, establish the events (if any) on which
exercisability or vesting may accelerate (which may include, without limitation,
retirement and other specified terminations of employment or services, or other
circumstances), and establish the events (if any) of termination, expiration or
reversion of such awards;

 

(c)approve the forms of any award agreements (which need not be identical either
as to type of award or among participants);

 

(d)construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, make any and all determinations under this Plan and any such agreements,
further define the terms used in this Plan, and prescribe, amend and rescind
rules and regulations relating to the administration of this Plan or the awards
granted under this Plan;

 

(e)cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;

 

(f)accelerate, waive or extend the vesting or exercisability, or modify or
extend the term of, any or all such outstanding awards (in the case of options
or stock appreciation rights, within the maximum term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a retirement or other termination of employment
or services, or other circumstances) subject to any required consent under
Section 8.6.5;

 

(g)adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise waive or change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to Sections 4 and 8.6 (and subject to the
no repricing provision below);

 

(h)determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action to approve the award
(unless otherwise designated by the Administrator, the date of grant of an award
shall be the date upon which the Administrator took the action approving the
award);

 

(i)determine whether, and the extent to which, adjustments are required pursuant
to Section 7.1 hereof and take any other actions contemplated by Section 7 in
connection with the occurrence of an event of the type described in Section 7;

 

(j)acquire or settle (subject to Sections 7 and 8.6) rights under awards in
cash, stock of equivalent value, or other consideration (subject to the no
repricing provision below); and

 

(k)determine the fair market value of the Common Stock or awards under this Plan
from time to time and/or the manner in which such value will be determined.

 

3.3Prohibition on Repricing. Notwithstanding anything to the contrary in Section
3.2 and except for an adjustment pursuant to Section 7.1 or a repricing approved
by stockholders, in no case may the Administrator (1) amend an outstanding stock
option or SAR to reduce the exercise price or base price of the award, (2)
cancel, exchange, or surrender an outstanding stock option or SAR in exchange
for cash or other awards for the purpose of repricing the award, or (3) cancel,
exchange, or surrender an outstanding stock option or SAR in exchange for an
option or SAR with an exercise or base price that is less than the exercise or
base price of the original award.

 

 

 



 2 

 

 

3.4Binding Determinations. Any determination or other action taken by, or
inaction of, the Corporation, any Subsidiary, or the Administrator relating or
pursuant to this Plan (or any award made under this Plan) and within its
authority hereunder or under applicable law shall be within the absolute
discretion of that entity or body and shall be conclusive and binding upon all
persons. Neither the Board nor any other Administrator, nor any member thereof
or person acting at the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with this Plan (or any award made under this Plan), and all such
persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time. Neither the Board
nor any other Administrator, nor any member thereof or person acting at the
direction thereof, nor the Corporation or any of its Subsidiaries, shall be
liable for any damages of a participant should an option intended as an ISO (as
defined below) fail to meet the requirements of the Internal Revenue Code of
1986, as amended (the “Code”), applicable to ISOs, should any other award(s)
fail to qualify for any intended tax treatment, should any award grant or other
action with respect thereto not satisfy Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended, or otherwise for any tax or other
liability imposed on a participant with respect to an award.

 

3.5Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.

 

3.6Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

 

4.     SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

 

4.1Shares Available. Subject to the provisions of Section 7.1, the capital stock
that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.

 

4.2Aggregate Share Limit. The maximum number of shares of Common Stock that may
be delivered pursuant to awards granted to Eligible Persons under this Plan (the
“Share Limit”) is equal to the sum of the following:

 

(1)2,500,000 shares of Common Stock, plus

 

(2)the number of shares of Common Stock available for additional award grant
purposes under the Corporation’s Amended and Restated 2010 Stock Incentive Plan
(the “2010 Plan”) as of immediately prior to the expiration of the 2010 Plan on
September 15, 2020 (the “2010 Plan Expiration Date”), plus

 

(3)the number of any shares subject to stock options granted under the 2010 Plan
and outstanding on the 2010 Plan Expiration Date which expire, or for any reason
are cancelled or terminated, after the 2010 Plan Expiration Date without being
exercised (which, for purposes of clarity, shall become available for award
grants under this Plan on a one-for-one basis), plus

 

(4)the number of any shares subject to restricted stock and restricted stock
unit awards granted under the 2010 Plan that are outstanding and unvested on the
2010 Plan Expiration Date that are forfeited, terminated, cancelled or otherwise
reacquired by the Corporation after the 2010 Plan Expiration Date without having
become vested.

 

 

 



 3 

 

 

provided that in no event shall the Share Limit exceed the sum of the 2,500,000
shares set forth in clause (1) above, plus the number of shares available under
the 2010 Plan for additional award grant purposes immediately prior to the
expiration of the 2010 Plan on the 2010 Plan Expiration Date, plus the aggregate
number of shares subject to awards previously granted and outstanding under the
2010 Plan as of the expiration of the 2010 Plan on the 2010 Plan Expiration
Date).

 

4.3Incentive Stock Option Share Limit. The maximum number of shares of Common
Stock that may be delivered pursuant to options qualified as incentive stock
options granted under this Plan is 2,500,000 shares. This limit is in addition
to, not in lieu of, the aggregate Share Limit in Section 4.2.

 

4.4Share-Limit Counting Rules. The Share Limit shall be subject to the following
provisions of this Section 4.4:

 

(a)Shares that are subject to or underlie awards granted under this Plan which
expire or for any reason are cancelled or terminated, are forfeited, fail to
vest, or for any other reason are not paid or delivered under this Plan shall
not be counted against the Share Limit and shall be available for subsequent
awards under this Plan.

 

(b)Except as provided below, to the extent that shares of Common Stock are
delivered pursuant to the exercise of a stock appreciation right granted under
this Plan, the number of underlying shares which are actually issued in payment
of the award shall be counted against the Share Limit. (For purposes of clarity,
if a stock appreciation right relates to 100,000 shares and is exercised in full
at a time when the payment due to the participant is 15,000 shares, 15,000
shares shall be counted against the Share Limit with respect to such exercise
and the 85,000 shares not issued shall not be counted against the Share Limit
and shall be available for subsequent awards under this Plan.)

 

(c)Shares that are exchanged by a participant or withheld by the Corporation as
full or partial payment in connection with any award granted under this Plan, as
well as any shares exchanged by a participant or withheld by the Corporation or
one of its Subsidiaries to satisfy the tax withholding obligations related to
any award granted under this Plan, shall not be counted against the Share Limit
and shall be available for subsequent awards under this Plan.

 

(d)In addition, shares that are exchanged by a participant or withheld by the
Corporation after the 2010 Plan Expiration Date as full or partial payment in
connection with any award granted under the 2010 Plan, as well as any shares
exchanged by a participant or withheld by the Corporation or one of its
Subsidiaries after the 2010 Plan Expiration Date to satisfy the tax withholding
obligations related to any award granted under the 2010 Plan, shall be available
for new awards under this Plan.

 

(e)To the extent that an award granted under this Plan is settled in cash or a
form other than shares of Common Stock, the shares that would have been
delivered had there been no such cash or other settlement shall not be counted
against the Share Limit and shall be available for subsequent awards under this
Plan.

 

(f)In the event that shares of Common Stock are delivered in respect of a
dividend equivalent right granted under this Plan, the number of shares
delivered with respect to the award shall be counted against the Share Limit.
(For purposes of clarity, if 1,000 dividend equivalent rights are granted and
outstanding when the Corporation pays a dividend, and 50 shares are delivered in
payment of those rights with respect to that dividend, 50 shares shall be
counted against the Share Limit). Except as otherwise provided by the
Administrator, shares delivered in respect of dividend equivalent rights shall
not count against any individual award limit under this Plan other than the
aggregate Share Limit.

 

(g)The Corporation may not increase the Share Limit by repurchasing shares of
Common Stock on the market (by using cash received through the exercise of stock
options or otherwise).

 

Refer to Section 8.10 for application of the share limits of this Plan,
including the limits in Sections 4.2 and 4.3, with respect to assumed awards.
Each of the numerical limits and references in Sections 4.2 and 4.3, and in this
Section 4.4, is subject to adjustment as contemplated by Sections 7 and 8.10.

 

 

 



 4 

 

 

4.5No Fractional Shares; Minimum Issue. Unless otherwise expressly provided by
the Administrator, no fractional shares shall be delivered under this Plan. The
Administrator may pay cash in lieu of any fractional shares in settlements of
awards under this Plan. The Administrator may from time to time impose a limit
(of not greater than 100 shares) on the minimum number of shares that may be
purchased or exercised as to awards (or any particular award) granted under this
Plan unless (as to any particular award) the total number purchased or exercised
is the total number at the time available for purchase or exercise under the
award.

 

5.     AWARDS

 

5.1Type and Form of Awards. The Administrator shall determine the type or types
of award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries. The types of awards that may be granted
under this Plan are:

 

5.1.1       Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The agreement
evidencing the grant of an option will indicate if the option is intended as an
ISO; otherwise it will be deemed to be a nonqualified stock option. The maximum
term of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option. When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.4.

 

5.1.2       Additional Rules Applicable to ISOs. To the extent that the
aggregate fair market value (determined at the time of grant of the applicable
option) of stock with respect to which ISOs first become exercisable by a
participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to ISOs under this Plan and stock subject to ISOs under all
other plans of the Corporation or one of its Subsidiaries (or any parent or
predecessor corporation to the extent required by and within the meaning of
Section 422 of the Code and the regulations promulgated thereunder), such
options shall be treated as nonqualified stock options. In reducing the number
of options treated as ISOs to meet the $100,000 limit, the most recently granted
options shall be reduced first. To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Administrator may,
in the manner and to the extent permitted by law, designate which shares of
Common Stock are to be treated as shares acquired pursuant to the exercise of an
ISO. ISOs may only be granted to employees of the Corporation or one of its
subsidiaries (for this purpose, the term “subsidiary” is used as defined in
Section 424(f) of the Code, which generally requires an unbroken chain of
ownership of at least 50% of the total combined voting power of all classes of
stock of each subsidiary in the chain beginning with the Corporation and ending
with the subsidiary in question). No ISO may be granted to any person who, at
the time the option is granted, owns (or is deemed to own under Section 424(d)
of the Code) shares of outstanding Common Stock possessing more than 10% of the
total combined voting power of all classes of stock of the Corporation, unless
the exercise price of such option is at least 110% of the fair market value of
the stock subject to the option and such option by its terms is not exercisable
after the expiration of five years from the date such option is granted. If an
otherwise-intended ISO fails to meet the applicable requirements of Section 422
of the Code, the option shall be a nonqualified stock option.

 

5.1.3       Stock Appreciation Rights. A stock appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the fair market value of a specified number of shares of Common Stock on the
date the SAR is exercised over the “base price” of the award, which base price
shall be set forth in the applicable award agreement and shall be not less than
100% of the fair market value of a share of Common Stock on the date of grant of
the SAR. The maximum term of a SAR shall be ten (10) years.

 

 

 



 5 

 

 

5.1.4       Other Awards; Dividend Equivalent Rights. The other types of awards
that may be granted under this Plan include: (a) stock bonuses, restricted
stock, performance stock, stock units, restricted stock units, deferred shares,
phantom stock or similar rights to purchase or acquire shares, whether at a
fixed or variable price (or no price) or fixed or variable ratio related to the
Common Stock, and any of which may (but need not) be fully vested at grant or
vest upon the passage of time, the occurrence of one or more events, the
satisfaction of performance criteria or other conditions, or any combination
thereof; or (b) cash awards. The types of cash awards that may be granted under
this Plan include the opportunity to receive a payment for the achievement of
one or more goals established by the Administrator, on such terms as the
Administrator may provide, as well as discretionary cash awards. Dividend
equivalent rights may be granted as a separate award or in connection with
another award under this Plan; provided, however, that dividend equivalent
rights may not be granted as to a stock option or SAR granted under this Plan.

 

5.2Award Agreements. Each award shall be evidenced by a written or electronic
award agreement or notice in a form approved by the Administrator (an “award
agreement”), and, in each case and if required by the Administrator, executed or
otherwise electronically accepted by the recipient of the award in such form and
manner as the Administrator may require.

 

5.3Deferrals and Settlements. Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions (if any) as it may impose. The
Administrator may also require or permit participants to elect to defer the
issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish under this Plan. The Administrator may also
provide that deferred settlements include the payment or crediting of interest
or other earnings on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferred amounts are denominated in shares.

 

5.4Consideration for Common Stock or Awards. The purchase price (if any) for any
award granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

 

(a)services rendered by the recipient of such award;

 

(b)cash, check payable to the order of the Corporation, or electronic funds
transfer;

 

(c)notice and third party payment in such manner as may be authorized by the
Administrator;

 

(d)the delivery of previously owned shares of Common Stock;

 

(e)by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

 

(f)subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

 

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. Shares of Common Stock
used to satisfy the exercise price of an option shall be valued at their fair
market value. The Corporation will not be obligated to deliver any shares unless
and until it receives full payment of the exercise or purchase price therefor
and any related withholding obligations under Section 8.5 and any other
conditions to exercise or purchase have been satisfied. Unless otherwise
expressly provided in the applicable award agreement, the Administrator may at
any time eliminate or limit a participant’s ability to pay any purchase or
exercise price of any award or shares by any method other than cash payment to
the Corporation.

 

 

 



 6 

 

 

5.5Definition of Fair Market Value. For purposes of this Plan, “fair market
value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price (in regular trading) for a share of
Common Stock on the Nasdaq Stock Market (the “Market”) for the date in question
or, if no sales of Common Stock were reported on the Market on that date, the
closing price (in regular trading) for a share of Common Stock on the Market on
the last day preceding the date in question on which sales of Common Stock were
reported on the Market. The Administrator may, however, provide with respect to
one or more awards that the fair market value shall equal the closing price (in
regular trading) for a share of Common Stock on the Market on the last trading
day preceding the date in question or the average of the high and low trading
prices of a share of Common Stock on the Market for the date in question or the
most recent trading day. If the Common Stock is no longer listed or is no longer
actively traded on the Market as of the applicable date, the fair market value
of the Common Stock shall be the value as reasonably determined by the
Administrator for purposes of the award in the circumstances. The Administrator
also may adopt a different methodology for determining fair market value with
respect to one or more awards if a different methodology is necessary or
advisable to secure any intended favorable tax, legal or other treatment for the
particular award(s) (for example, and without limitation, the Administrator may
provide that fair market value for purposes of one or more awards will be based
on an average of closing prices (or the average of high and low daily trading
prices) for a specified period preceding the relevant date).

 

5.6            Transfer Restrictions.

 

5.6.1       Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 5.6 or required by applicable law: (a)
all awards are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge;
(b) awards shall be exercised only by the participant; and (c) amounts payable
or shares issuable pursuant to any award shall be delivered only to (or for the
account of) the participant.

 

5.6.2       Exceptions. The Administrator may permit awards to be exercised by
and paid to, or otherwise transferred to, other persons or entities pursuant to
such conditions and procedures, including limitations on subsequent transfers,
as the Administrator may, in its sole discretion, establish in writing. Any
permitted transfer shall be subject to compliance with applicable federal and
state securities laws and shall not be for value (other than nominal
consideration, settlement of marital property rights, or for interests in an
entity in which more than 50% of the voting interests are held by the Eligible
Person or by the Eligible Person’s family members).

 

5.6.3       Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.6.1 shall not apply to:

 

(a)transfers to the Corporation (for example, in connection with the expiration
or termination of the award);

 

(b)the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution;

 

(c)subject to any applicable limitations on ISOs, transfers to a family member
(or former family member) pursuant to a domestic relations order if received by
the Administrator;

 

(d)if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative; or

 

(e)the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and any
limitations imposed by the Administrator.

 

5.7International Awards. One or more awards may be granted to Eligible Persons
who provide services to the Corporation or one of its Subsidiaries outside of
the United States. Any awards granted to such persons may be granted pursuant to
the terms and conditions of any applicable sub-plans, if any, appended to this
Plan and approved by the Administrator from time to time. The awards so granted
need not comply with other specific terms of this Plan, provided that
stockholder approval of any deviation from the specific terms of this Plan is
not required by applicable law or any applicable listing agency.

 

 

 



 7 

 

 

6.     EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS

 

6.1General. The Administrator shall establish the effect (if any) of a
termination of employment or service on the rights and benefits under each award
under this Plan and in so doing may make distinctions based upon, inter alia,
the cause of termination and type of award. If the participant is not an
employee of the Corporation or one of its Subsidiaries, is not a member of the
Board, and provides other services to the Corporation or one of its
Subsidiaries, the Administrator shall be the sole judge for purposes of this
Plan (unless a contract or the award otherwise provides) of whether the
participant continues to render services to the Corporation or one of its
Subsidiaries and the date, if any, upon which such services shall be deemed to
have terminated.

 

6.2Events Not Deemed Terminations of Employment. Unless the express policy of
the Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, or except as otherwise required by applicable law, the employment
relationship shall not be considered terminated in the case of: (a) sick leave,
(b) military leave, or (c) any other leave of absence authorized by the
Corporation or one of its Subsidiaries, or the Administrator; provided that,
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months. In the case of any employee of the Corporation or
one of its Subsidiaries on an approved leave of absence, continued vesting of
the award while on leave from the employ of the Corporation or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an award be exercised after the expiration of any applicable maximum
term of the award.

 

6.3Effect of Change of Subsidiary Status. For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation a termination
of employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status unless the Subsidiary that is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) assumes the Eligible Person’s award(s) in connection
with such transaction.

 

7.     ADJUSTMENTS; ACCELERATION

 



  7.1 Adjustments.

 

(a)Subject to Section 7.2, upon (or, as may be necessary to effect the
adjustment, immediately prior to): any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, conversion or other
reorganization; any spin-off, split-up, or extraordinary dividend distribution
in respect of the Common Stock; or any exchange of Common Stock or other
securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust: (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan); (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards; (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards; and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.

 

(b)Without limiting the generality of Section 3.4, any good faith determination
by the Administrator as to whether an adjustment is required in the
circumstances pursuant to this Section 7.1, and the extent and nature of any
such adjustment, shall be conclusive and binding on all persons.

 

 

 



 8 

 

 



  7.2 Corporate Transactions - Assumption and Termination of Awards.

 

(a)Upon any event in which the Corporation does not survive, or does not survive
as a public company in respect of its Common Stock (including, without
limitation, a dissolution, merger, combination, consolidation, conversion,
exchange of securities, or other reorganization, or a sale of all or
substantially all of the business, stock or assets of the Corporation, in any
case in connection with which the Corporation does not survive or does not
survive as a public company in respect of its Common Stock), then the
Administrator may make provision for a cash payment in settlement of, or for the
termination, assumption, substitution or exchange of any or all outstanding
awards or the cash, securities or property deliverable to the holder of any or
all outstanding awards, based upon, to the extent relevant under the
circumstances, the distribution or consideration payable to holders of the
Common Stock upon or in respect of such event. Upon the occurrence of any event
described in the preceding sentence in connection with which the Administrator
has made provision for the award to be terminated (and the Administrator has not
made a provision for the substitution, assumption, exchange or other
continuation or settlement of the award): (1) unless otherwise provided in the
applicable award agreement, each then-outstanding option and SAR shall become
fully vested, all shares of restricted stock then outstanding shall fully vest
free of restrictions, and each other award granted under this Plan that is then
outstanding shall become payable to the holder of such award (with any
performance goals applicable to the award in each case being deemed met, unless
otherwise provided in the award agreement, at the “target” performance level);
and (2) each award (including any award or portion thereof that, by its terms,
does not accelerate and vest in the circumstances) shall terminate upon the
related event; provided that the holder of an option or SAR shall be given
reasonable advance notice of the impending termination and a reasonable
opportunity to exercise his or her outstanding vested options and SARs (after
giving effect to any accelerated vesting required in the circumstances) in
accordance with their terms before the termination of such awards (except that
in no case shall more than ten days’ notice of the impending termination be
required and any acceleration of vesting and any exercise of any portion of an
award that is so accelerated may be made contingent upon the actual occurrence
of the event).

 

(b)Without limiting the preceding paragraph, in connection with any event
referred to in the preceding paragraph or any change in control event defined in
any applicable award agreement, the Administrator may, in its discretion,
provide for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.

 

(c)For purposes of this Section 7.2, an award shall be deemed to have been
“assumed” if (without limiting other circumstances in which an award is assumed)
the award continues after an event referred to above in this Section 7.2, and/or
is assumed and continued by the surviving entity following such event
(including, without limitation, an entity that, as a result of such event, owns
the Corporation or all or substantially all of the Corporation’s assets directly
or through one or more subsidiaries (a “Parent”)), and confers the right to
purchase or receive, as applicable and subject to vesting and the other terms
and conditions of the award, for each share of Common Stock subject to the award
immediately prior to the event, the consideration (whether cash, shares, or
other securities or property) received in the event by the stockholders of the
Corporation for each share of Common Stock sold or exchanged in such event (or
the consideration received by a majority of the stockholders participating in
such event if the stockholders were offered a choice of consideration);
provided, however, that if the consideration offered for a share of Common Stock
in the event is not solely the ordinary common stock of a successor corporation
or a Parent, the Administrator may provide for the consideration to be received
upon exercise or payment of the award, for each share subject to the award, to
be solely ordinary common stock of the successor corporation or a Parent equal
in fair market value to the per share consideration received by the stockholders
participating in the event.

 

(d)The Administrator may adopt such valuation methodologies for outstanding
awards as it deems reasonable in the event of a cash or property settlement and,
in the case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award. In the case of an option, SAR or similar right as to which
the per share amount payable upon or in respect of such event is less than or
equal to the exercise or base price of the award, the Administrator may
terminate such award in connection with an event referred to in this Section 7.2
without any payment in respect of such award.

 

 

 



 9 

 

 

(e)In any of the events referred to in this Section 7.2, the Administrator may
take such action contemplated by this Section 7.2 prior to such event (as
opposed to on the occurrence of such event) to the extent that the Administrator
deems the action necessary to permit the participant to realize the benefits
intended to be conveyed with respect to the underlying shares. Without limiting
the generality of the foregoing, the Administrator may deem an acceleration
and/or termination to occur immediately prior to the applicable event and, in
such circumstances, will reinstate the original terms of the award if an event
giving rise to an acceleration and/or termination does not occur.

 

(f)Without limiting the generality of Section 3.4, any good faith determination
by the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

 

(g)The Administrator may override the provisions of this Section 7.2 by express
provision in the award agreement and may accord any Eligible Person a right to
refuse any acceleration, whether pursuant to the award agreement or otherwise,
in such circumstances as the Administrator may approve. The portion of any ISO
accelerated in connection with an event referred to in this Section 7.2 (or such
other circumstances as may trigger accelerated vesting of the award) shall
remain exercisable as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded. To the extent exceeded, the accelerated
portion of the option shall be exercisable as a nonqualified stock option under
the Code.

 

8.     OTHER PROVISIONS

 

8.1Compliance with Laws. This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of shares of Common Stock, and/or
the payment of money under this Plan or under awards are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including, but not limited to, state and federal securities law and
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.

 

8.2No Rights to Award. No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.

 

8.3No Employment/Service Contract. Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.

 

8.4Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Corporation or one of its Subsidiaries by reason of
any award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Corporation or one
of its Subsidiaries and any participant, beneficiary or other person. To the
extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

 

8.5Tax Withholding. Upon any exercise, vesting, or payment of any award, or upon
the disposition of shares of Common Stock acquired pursuant to the exercise of
an ISO prior to satisfaction of the holding period requirements of Section 422
of the Code, or upon any other tax withholding event with respect to any award,
arrangements satisfactory to the Corporation shall be made to provide for any
taxes the Corporation or any of its Subsidiaries may be required or permitted to
withhold with respect to such award event or payment. Such arrangements may
include (but are not limited to) any one of (or a combination of) the following:

 

 

 



 10 

 

 

(a)The Corporation or one of its Subsidiaries shall have the right to require
the participant (or the participant’s personal representative or beneficiary, as
the case may be) to pay or provide for payment of the amount of any taxes which
the Corporation or one of its Subsidiaries may be required or permitted to
withhold with respect to such award event or payment.

 

(b)The Corporation or one of its Subsidiaries shall have the right to deduct
from any amount otherwise payable in cash (whether related to the award or
otherwise) to the participant (or the participant’s personal representative or
beneficiary, as the case may be) the amount of any taxes which the Corporation
or one of its Subsidiaries may be required or permitted to withhold with respect
to such award event or payment.

 

(c)In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy any applicable
withholding obligation on exercise, vesting or payment.

  



  8.6 Effective Date, Termination and Suspension, Amendments.

 

8.6.1       Effective Date. This Plan is effective as of August 31, 2020, the
date of its approval by the Board (the “Effective Date”). This Plan shall be
submitted for and subject to stockholder approval no later than twelve months
after the Effective Date. Unless earlier terminated by the Board and subject to
any extension that may be approved by stockholders, this Plan shall terminate at
the close of business on the day before the tenth anniversary of the Effective
Date. After the termination of this Plan either upon such stated termination
date or its earlier termination by the Board, no additional awards may be
granted under this Plan, but previously granted awards (and the authority of the
Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.

 

8.6.2       Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No awards
may be granted during any period that the Board suspends this Plan.

 

8.6.3       Stockholder Approval. To the extent then required by applicable law
or deemed necessary or advisable by the Board, any amendment to this Plan shall
be subject to stockholder approval.

 

8.6.4       Amendments to Awards. Without limiting any other express authority
of the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the no-repricing provision of Section 3.3.

 

8.6.5       Limitations on Amendments to Plan and Awards. No amendment,
suspension or termination of this Plan or amendment of any outstanding award
agreement shall, without written consent of the participant, affect in any
manner materially adverse to the participant any rights or benefits of the
participant or obligations of the Corporation under any award granted under this
Plan prior to the effective date of such change. Changes, settlements and other
actions contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

 

 

 



 11 

 

 

8.7Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Administrator, a participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the participant. Except as expressly required by Section 7.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.

 



  8.8 Governing Law; Severability.

 

8.8.1       Choice of Law. This Plan, the awards, all documents evidencing
awards and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Delaware, notwithstanding any Delaware
or other conflict of law provision to the contrary.

 

8.8.2       Severability. If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan shall
continue in effect.

 

8.9Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

 

8.10Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation. Awards may be granted to Eligible Persons in substitution for
or in connection with an assumption of employee stock options, SARs, restricted
stock or other stock-based awards granted by other entities to persons who are
or who will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect adjustments giving effect to the assumption or substitution
consistent with any conversion applicable to the common stock (or the securities
otherwise subject to the award) in the transaction and any change in the issuer
of the security. Any shares that are delivered and any awards that are granted
by, or become obligations of, the Corporation, as a result of the assumption by
the Corporation of, or in substitution for, outstanding awards previously
granted or assumed by an acquired company (or previously granted or assumed by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Corporation or one of its Subsidiaries in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan.

 

8.11Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

 

8.12No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect, or restrict
in any way the right or power of the Corporation or any Subsidiary (or any of
their respective shareholders, boards of directors or committees thereof (or any
subcommittees), as the case may be) to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Corporation or any Subsidiary, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any Subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the capital stock (or the rights thereof) of the
Corporation or any Subsidiary, (d) any dissolution or liquidation of the
Corporation or any Subsidiary, (e) any sale or transfer of all or any part of
the assets or business of the Corporation or any Subsidiary, (f) any other
award, grant, or payment of incentives or other compensation under any other
plan or authority (or any other action with respect to any benefit, incentive or
compensation), or (g) any other corporate act or proceeding by the Corporation
or any Subsidiary. No participant, beneficiary or any other person shall have
any claim under any award or award agreement against any member of the Board or
the Administrator, or the Corporation or any employees, officers or agents of
the Corporation or any Subsidiary, as a result of any such action. Awards need
not be structured so as to be deductible for tax purposes.

 

 

 



 12 

 

 

8.13Other Company Benefit and Compensation Programs. Payments and other benefits
received by a participant under an award made pursuant to this Plan shall not be
deemed a part of a participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Corporation or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, awards or commitments under any other plans,
arrangements or authority of the Corporation or its Subsidiaries.

 

8.14Clawback Policy. The awards granted under this Plan are subject to the terms
of the Corporation’s recoupment, clawback or similar policy as it may be in
effect from time to time, as well as any similar provisions of applicable law,
any of which could in certain circumstances require repayment or forfeiture of
awards or any shares of Common Stock or other cash or property received with
respect to the awards (including any value received from a disposition of the
shares acquired upon payment of the awards).

 

 

 

 

 

 

 

 

 



 13 

 